 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    KATHRYN ARLENE CLEMENT,                         Case No. 2:17-cv-02730-GMN-PAL
12                      Petitioner,                   ORDER
13           v.
14    STATE OF NEVADA, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   12), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner’s unopposed motion for extension of time

20   (first request) (ECF No. 12) is GRANTED. Petitioner will have through April 4, 2019, to file a

21   second amended petition.

22          DATED: January 10, 2019
23                                                              ______________________________
                                                                GLORIA M. NAVARRO
24                                                              Chief United States District Judge
25

26
27

28
                                                     1
